DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 02/11/2021.
Claims 1-222, 226-263 and 267-269 are currently pending in this application. Claims 1, 2, 36-39, 62, 101-106, 110-112, 119-124, 147, 149, 151, 153, 155, 157, 173, 175, 177-179 have been amended. Claims 270-313 were cancelled.
No information disclosure statements (IDS) has been filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.

Examiner’s Note
Applicants are suggested to include information from figs. 107-109 with accompanying text of the specification (e.g., the policy rule, triggers of the security instance, etc.) in the claims in order to improve claim limitations regarding the allowalibity of the application.
The applicant is suggested to review all claims for the presence of errors (e.g., grammatical issues, etc.). Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.

Response to Arguments
The previous 112(b) rejections to the claims 1-222, 226-263 and 267-269 have been withdrawn in response to the applicants’ amendments/remarks. However, the currently amended limitations cause new 112 rejections stated below.

Thus, the applicants’ argument for an allowance is not persuasive. Please see amended rejections below for the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-222, 226-263 and 267-269 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirements.

Claims 1 and 2 (note: claim 62 includes similar limitations) is amended to include subject matter, “… to accept a virtual isolation registration … the at least one security instance operating with at least one segregated virtual network, functionality and computer unit, wherein the at least one segregated virtual network, functionality and computer unit utilizes at least one of a shared physical and virtual host kernel, having a fully contained dedicated layer 2-7 network stack and ability to host applications … to accept at least one element registration …”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The specification describes that “… figure 102 depicts the makeup of security instance 1.1 of the present invent invention, which presents a security instance comprising modular interconnected netspaces each with functional functions … operates on a common kernel with each supporting a dedicated OSI layer 2 through 7 networking stack and capability to run segregated applications. Encapsulation netspace 1 is outfitted with layer 2 and layer 3 …” – see fig. 102 and page 8 of the specification (NOT the at least one security instance operating with at least one segregated virtual network, functionality and computer unit, etc.); “… figure 103 depicts a plurality of netspaces that make up the security instance’s internal and external interconnects with one another …” – see fig. 103 and page 9 of the specification (NOT the at least one security instance operating with at least one segregated virtual network, functionality and computer unit, etc.). 
However, the information disclosed in the specification does not describe the claimed/amended limitations, “… to accept a virtual isolation registration … the at least one security instance operating with at least one segregated virtual network, functionality and computer unit, wherein the at least one segregated virtual network, functionality and computer unit utilizes at least one of a shared physical and virtual host kernel, having a fully contained dedicated layer 2-7 network stack and ability to host applications … to accept at least one element registration …”.
Claims 3-61, 63-222, 226-263 and 267-269 depend from the claim 1, 2 or 62, and are analyzed and rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-222, 226-263 and 267-269 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Note: the applicant is suggested to review all claim limitations for clarification (e.g., the compatibility issue, antecedent issues, etc.). Some of them (NOT all) are stated below.
Claims 1 and 2 are amended to include subject matter:
“… the at least one security instance operating with at least one segregated virtual network, functionality and computer unit …”, however, it is not clear whether the security instance operates one of the segregated virtual network, functionality or computer unit or not (e.g., how the computer unit can be operated as the security instance or omitting necessary components/steps which cause the claimed limitations unclear
 “… wherein the at least one segregated virtual network, functionality and computer unit utilizes at least one of a shared physical and virtual host kernel, having a fully contained dedicated layer 2-7 network stack and ability to host applications … to accept at least one element registration …”, however, it is not clear (1) whether the host kernel performs as the shared physical and virtual entity or not; (2) how the layer 2-7 network stack is dedicated/built for the plurality of applications (or omitting necessary components/steps which cause the claimed limitations unclear).

Claim 62 is amended to include subject matter, “… the security instance operating with a plurality of segregated virtual network, functionality and computer units, and the plurality of segregated virtual network, functionality and computer units hosting a plurality of modules …”, however, it is not clear (1) how the plurality of segregated virtual network, functionality and computer units can process the security instance; (2) whether the plurality modules are different from the plurality of segregated virtual network, functionality and computer units or not (e.g., omitting necessary components/steps which cause the claimed limitations unclear). Please note that although the claims are interpreted in light of the specification, limitations for the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claims 3-61, 63-222, 226-263 and 267-269 depend from the claim 1, 2 or 62, and are analyzed and rejected accordingly.

Examiner’s Note Regarding Prior-art Rejections
As explained in the 112(a) and 112(b) rejections stated above, the current limitations are in a condition of lack of clarity and/or capability (e.g., the enablement issues) for a prior-art examination. However, a potential concept of the application can be found in:
US 2015/0139238 A1 by Pourzandi et al. (e.g., the methods for ensuring multi-tenant isolation using virtualized switch and packet controlling/handling rules/policy for an identified tenant in a cloud environment, etc.); 
US 2015/0256462 A1 by Tripathi et al. (e.g., methods for managing network traffic using network switches with virtualizable resource groups implementing policies including mappings between packet header information of OSI layer 2 - OSI layer 7, etc.); 
US 10,200,249 B1 by Featonby et al. (e.g., methods for a network access between a virtualized graphic device and a compute instance of a client including respective isolated virtual networks established on behalf of various clients and security rules/policy, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAUNG T LWIN/Primary Examiner, Art Unit 2495